DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Ningjiao Zhang (#80307) on December 21, 2021.  The application has been amended as follows:
54. (Currently Amended) A non-transitory machine readable medium comprising instructions that, when executed, cause a User Equipment (UE) to: receive one or more configuration messages that comprise two or more configuration parameters for one or more CSI (Channel State Information)-RS (Reference Signal) APs (Antenna Ports) of a reduced density CSI-RS; determine a set of REs (Resource Elements) for the one or more CSI-RS APs of the reduced density CSI-RS based on the two or more configuration parameters; receive the reduced density CSI-RS from the set of REs; and measure the reduced density CSI-RS to determine one or more CSI parameters; wherein the one or more configuration messages comprise indications of a PRB (Physical Resource Block) decimation and a PRB offset indicated separately in the [[two]]one or more configuration messages; and wherein the two or more configuration parameters are provided per CSI-RS resource configuration.  

57. (Currently Amended) A non-transitory machine readable medium comprising instructions that, when executed, cause a base station to: transmit one or more configuration messages that comprise two or more configuration parameters for one or more CSI (Channel State Information)-RS (Reference Signal) APs (Antenna Ports) of a reduced density CSI-RS, wherein the two or more configuration parameters [[indicate]]comprise indications of a PRB (Physical Resource Block) decimation and a PRB offset; determine a set of REs (Resource Elements) for the one or more CSI-RS APs of the reduced density CSI-RS based on the two or more configuration parameters; and transmit the reduced density CSI-RS for the one or more CSI-RS APs via the determined set of REs; and wherein the two or more configuration parameters are provided per CSI-RS resource configuration.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 31, 37-41, 44-50, 52-54, 57, 59, and 65-68are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 31, 41, 54, and 57.
The combination of claims specify an apparatus and a non-transitory computer-readable medium to be employed in a UE (User Equipment), configured to: process one or more configuration messages that comprise two or more configuration parameters for one or more CSI (Channel State Information)-RS (Reference Signal) APs (Antenna Ports) of a reduced density CSI-RS; determine a set of REs (Resource Elements) for the one or more CSI-RS APs of the reduced density CSI-RS based on the two or more configuration parameters; and perform measurements on the reduced density CSI-RS from the set of REs to determine one or more CSI parameters; wherein the two or more configuration parameters comprise indications of a PRB (Physical Resource Block) decimation and a PRB offset indicated separately in the one or 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the limitation wherein the two or more configuration parameters [a PRB decimation and a PRB offset] are provided per CSI- RS resource configuration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.L.S/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416